Thomas, J. (concurring):
The Superintendent of Banks has been in possession of the property and business of the Union Bank of Brooklyn since April 5, 1910. The present question is whether he is empowered to examine its president pursuant to a subpoena served upon him in August, 1911; that is, does the power 'to issue the subpoena survive the management of its concerns by the banker and accompany .the possession, control and disposition of its property by the Superintendent ? The bank is subject to the control’ and visitation of the State. The agencies and means of control, and the purposes thereof, are found in the Banking Law. , Thereby the Superintendent is charged with the execution of the laws relating to banks (§ 3). For this purpose there is delegated to him and his examiners the power to visit those to whom the banldng privileges have been afforded. Visitation involves inspection and examination by the Superintendent, aided, if there be need, by explanation by the banker, and from the knowledge so obtained the Superintendent (Banking Law, § 8) subjects bankers and their business to his inspection and supervision. The section commands that the Superintendent or his examiners ■ shall visit every bank, • trust company and individual banker at least twice in each year, savings banks at least once in two years, and otter corporations under the law at least' once in each year. What he shall do on such examination in' the case of incorporated banks is then stated, and thereupon it is added that, “He *601shall have power in. like manner to examine every corporation and individual banker specified in section two, whenever, in his judgment, its condition and management is such as to render an examination of its affairs necessary and expedient.” The words “in like manner” refer to the sentence preceding-it, where the trend and scope of the examination is indicated. It provides that, “ On every such examination inquiry shall be made as to the condition and resources of the corporation, the mode of conducting and managing its affairs, the action of its directors, the investment of its funds, the safety and prudence of its management, the 'security afforded to those by whom its -engagements are held, and whether the requirements of its charter and of law have been complied with in the administration of its affairs, and as to such other matters as the Superintendent'may prescribe.” In aid of such examination the Superintendent or his-examiner is empowered “to administer an oath to any person whose testimony inay be required * * * and to compel the appearance and attendance of any such person for the purpose of any such examination.” What shall be done with the information required ? An examiner shall report to the Superintendent the result-of such examination. (§ 11.) Then follow, among other things, statutory ■ directions relating to the commencement of the business, specified duties and prohibitions laid upon the banker, and what steps shall or may be taken by the Superintendent and others in case of the banker’s default. Over the whole scheme is placed the supervisor. The ‘ State grants powers the exercise of which is encompassed with safeguards, intended to'secure sound conduct of the business. Is the grantee furnishing the safeguards? Is it using requisite methods? Such matters fall under the Superintendent’s care. In case of violations he must demand amends. If they are not provided, or the business is beyond restoration, all of which he learns from his examinations, he may take over the management. The Superintendent’s supervision of the banker, as distinguished from the business itself, may coincide with the latter’s management. But the examination of the Undertaking does not cease. There is occasion to continue the examination for at least two purposes, (1) to gain a thorough and detailed knowledge of the *602affairs of the bank for the purposes: of administering the assets, (2) to enable the Superintendent, or other authority, to conclude whether the banker should be allowed to resume business, and this may involve inquiry as to the banker’s and the directors’ violations of laws. Then the question arises whether the statute contemplates the procurement of evidence for such purposes or any of them. It is not enough that it appears in good reason that the evidence would be useful therefor. It must also appear that the statute intends to give him such aid. So the whole statute must be read in its letter and spirit with due consideration of the nature of the visitorial power. The object of visitation is, first in time and importance, to determine whether the grantee of banking privileges is so duly using the grant as to make him worthy to continue such use, or whether hi's conduct is so illegal and injurious as to demand that amendment be made, either with or without the suspension of operation, or final withdrawal of the banking right, if such amendment be impracticable or impossible. The beneficiaries of such' examination are the bank,' its patrons, its creditors, stockholders and the public. Section 8,, empowering visits at least twice in each year, does indeed contemplate that the banker doing business shall be visited. If he has ceased to do business because the Superintendent hás taken possession of the business, it is evident that the banker cannot be visited. Then, the banker becomes a mere naked corporation, or an individual bereft for the time not only of his right to do business, but also of all property and facilities for doing it. 'One object of visitation has been attained, viz., knowledge of his default and unworthiness, and deprivation therefor of his- privilege. The banker, whether a Corporation or individual, lives on, but the franchise to engage in banking dependent upon the conditions prescribed by the statute has been taken away or suspended so far as the particular enterprise is concerned. The examination by this time has so far forth revealed the corporation’s condition and resources, or the mode of conducting and managing its affairs, the action of its directors or the investment of its funds, the safety and prudence of its management, the. security afforded by its engagements, or the compliance with its charter, as to demand that it be stripped of its management *603and property pending the administration of its estate. If then the examination is solely to determine whether it shall be left in the management of its business, the power to examine ceases with such management. But it should be noticed that the Superintendent is not compelled to make a complete examination in all the particulars mentioned in section 8 before depriving, temporarily or permanently, the bank of its management of its business. By section 18, if from any examination or report the Superintendent shall conclude that “such corporation is in an unsound or unsafe condition to transact the business for which it is organized, or that it is unsafe and inexpedient for it to continue business,” and shall communicate the facts to the Attorney-G-eneralpan action to dissolve such corporation may be maintained. But there is an alternative procedure, for by section 19, when it shall appear to the Superintendent that the banker-(1) has violated its charter or any law of the State, or (2) is conducting its business in an unsafe or unauthorized manner, or (3) if its capital is impaired, or (4) if the banker shall refuse to submit its books, papers and concerns to the inspection of an examiner, or if any officer thereof shall refuse to be examined upon oath touching its concerns; or (5) if the'banker shall suspend payment of its obligations; or (6) from any examination or report the Superintendent shall have reason to conclude that the banker is in an unsound or unsafe condition, or that it is unsafe and inexpedient for it to continue business; or (7) if the banker shall neglect or refuse to observe an order of the Superintendent specified in section 17, in .any one of such instances the Superintendent may take and retain possession of the property and business until such banker shall resume business, or its affairs be finally liquidated. There follow' provisions for a resumption of business by the banker, either by the consent of the corporation or by virtue of an order of court ousting the Superintendent, but the Superintendent, if his possession continues, shall marshal the assets, ascertain the claims of creditors, pay the same and distribute the surplus to the stockholders or turn it over to a liquidator chosen by the stockholders. Hence, it appears that in any one of seven conditions enumerated in section 19, the Superintendent may assume the management for liquidation or restoration of *604control to the banker. But if the Superintendent takes possession upon a single ascertainment, does his power or duty to examine as to the remaining matters cease ? Assume, for' instance, that the banker has neglected to observe a legal order' of the Superintendent, and consequently. the Superintendent takes possession. Shall not the Superintendent in that case inquire as to- the banker’s condition and resources, as to its mode of conducting and managing its affairs, as to the action of the directors, as to the investment of its funds, - as to the safety and prudence of its management, and as to all matters relevant to the question of resumption of its business by the banker, or the liquidation of the business ? Such examination for one purpose or another, or for . all purposes, is necessary. If the examination is not made, then the requirements of section 8 are not met. 'Moreover, the. Superintendent could nol make any rational administration of the affairs. Therefore, in the very nature of the case, the examination provided in section 8 should be made, and in some of the events, whereupon, the Superintendent’s possession is permissible or demanded, must be made after his possession begins. Assume that the banker fails to make the report required by law, then the statute (§ 22) ■ directs that the Superintendent shall immediately cause the books, papers and affairs of the banker “to be examined as directed by section eight,” bilt this is a violation of law that authorizes the Superintendent to take possession under section 19, and it is not conceivable that such possession terminates the power to examine further under section 8. Assume that the banker suspends payment, and for that reason the Superintendent takes possession. Does, then, the application Of section 8 cease ? A very vital exigency for its use is presented. The Superintendent must - take instant possession. But his power to examine is not vitiated. Examination is the primary condition of administering the business. To deny this is to permit the banker* by his fault or misfortune* to escape examination and withhold' aid in the admim istration -of the business^ The failure in such view would ■cripple" the attempt to avert or modify its consequences. But examination of witnesses is associated with examination of the business and its past conduct. It is one means of exami*605nation provided by the statute.- It coexists with such power of examination. It may be that in the case at bar the banker will not ask to resume business. But that does not affect the abstract inquiry whether the power to examine the banker’s affairs by means of witnesses exists. The question is, what power does the statute . give ? Does it cease with the banker’s control ? Is it defeated by the banker’s misconduct, whereby the State, through its officer, assumes control ? Must the Superintendent examine all witnesses before he takes control ? Must he take control for any one reason at the peril of losing the benefit of all explanation by witnesses those who have intimate knowledge of affairs ? Must the Superintendent determine whether he will permit resumption by the banker without the aid of the evidence of the banker and others as to the propriety of such resumption ? The conditions compel a negative answer. It is the intention of the State that its examination may preclude failure and loss, will prevent unsound banking and illegal conduct; that if, by design or misfortune, an impairment of the enterprise has come, it may be cured; that if the enterprise has passed the limit of safe continuance, those concerned shall have just distribution of the property. But for any of these purposes examination is the essential upon which are based all subsequent actions, and it would leave the statute very imperfect if section 8, read in association with other sections, especially section 19, authorized no examination by the State after its assumption of the undertaking. I cannot attribute to. the statute such deficiency and thereby leave the Superintendent disabled in the performance of his imposed duties. I concur in the opinion of Mr. Justice Burr, and add the views here stated.